      Case: 18-31075    Document: 00515029047 Page: 1 Date Filed: 07/10/2019
Case 2:06-cr-20062-RGJ-JPM Document 136 Filed 07/10/19 Page 1 of 3 PageID #: 853




                     United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
  ġ                     ġ                                  ġ
  LYLE W. CAYCE         ġ                                          TEL. 504-310-7700
  CLERK                 ġ                                       600 S. MAESTRI PLACE,
                        ġ                                               Suite 115
                                                               NEW ORLEANS, LA 70130

                                  July 10, 2019


 Mr. Tony R. Moore
 Western District of Louisiana, Lake Charles
 United States District Court
 300 Fannin Street
 Suite 1167
 Shreveport, LA 71101-0000

        No. 18-31075        USA v. Karl Kretser, Jr.
                            USDC No. 2:18-CV-86


 Dear Mr. Moore,
 Enclosed is a copy of the judgment issued as the mandate.


                                      Sincerely,
                                      LYLE W. CAYCE, Clerk


                                      By: _________________________
                                      Rebecca L. Leto, Deputy Clerk
                                      504-310-7703

 cc w/encl:
      Ms. Camille Ann Domingue
      Mr. Karl David Kretser Jr.
      Ms. Cristina Walker
      Case: 18-31075    Document: 00515029048 Page: 1 Date Filed: 07/10/2019
Case 2:06-cr-20062-RGJ-JPM Document 136 Filed 07/10/19 Page 2 of 3 PageID #: 854




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                  No. 18-31075
                                                              A True Copy
                                                              Certified order issued Jul 10, 2019
 UNITED STATES OF AMERICA,
                                                              Clerk, U.S. Court of Appeals, Fifth Circuit
                                            Plaintiff-Appellee

 v.

 KARL DAVID KRETSER, JR.,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana


 O R D E R:
       Karl David Kretser, Jr., federal prisoner # 13308-035, seeks a certificate
 of appealability (COA) to appeal the district court’s dismissal for lack of
 jurisdiction of his 28 U.S.C. § 2241 petition, which was construed as a 28 U.S.C.
 § 2255 motion. In the motion, which the district court determined was an
 unauthorized successive § 2255 motion, Kretser challenges his conviction for
 using a facility of interstate commerce to entice a minor to engage in illegal
 sexual activity, for which he was sentenced to 30 years in prison. Specifically,
 he complains that the trial judge was a chronic alcoholic suffering from a
 degenerative brain disorder, which he contends was the basis for incorrect
 decisions and statements made at his trial and sentencing proceedings.
       In order to obtain a COA to appeal the denial of a § 2255 motion, Kretser
 must make “a substantial showing of the denial of a constitutional right.” 28
      Case: 18-31075    Document: 00515029048 Page: 2 Date Filed: 07/10/2019
Case 2:06-cr-20062-RGJ-JPM Document 136 Filed 07/10/19 Page 3 of 3 PageID #: 855
                                  No. 18-31075

 U.S.C. § 2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
 Because the district court denied relief on procedural grounds, a COA should
 be granted “when the prisoner shows, at least, that jurists of reason would find
 it debatable whether the petition states a valid claim of the denial of a
 constitutional right and that jurists of reason would find it debatable whether
 the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
 U.S. 473, 484 (2000). Kretser has failed to make the requisite showing. His
 motion for a COA is thus DENIED.




                                           STUART KYLE DUNCAN
                                       UNITED STATES CIRCUIT JUDGE




                                        2
